The opinion of the Court was pronounced by

Hutchinson, C. J.
The plaintiff has shown no other title in his intestate than actual possession, by his tenant, under his claim of title ; and, whether he has shown this, depends upon the finding of the jury, under correct instructions from the court, upon the point of the tenancy, either of Collington, or Sargeant, or both. As it was left to the jury, they found for the defendant. The correctness of the instructions upon these possessions is all we have to examine. As the jury might probably understand these instructions, they might not lead to a correct result in their deliberation. By the expression, “ if the possession by Collington was discontinued and abandoned, before the giving of the deed from Williams to Warner, no seizin passed by the deed,” the jury might consider, that they had nothing to consider but the true time, when *294Collington left the possession. Whereas, if Collington consented to hold under Williams’ supposed title, and, from that time, held that way, his going away and leaving the farm vacant, would be a sul'ren(^er °f it to Williams, or to his assignee or grantee. If we call it abandonment, it would be abandonment to Williams or bis grantee. We must bear in mind, in all this, that the defendant sets up no title. Against a person in such a condition, a prior possession under claim of title is itself sufficient title, unless the premises are left vacant for so long a period-, as to create a presumption, that all concerned in such prior possession had abandoned it. There seems to have been no evidence in this case sufficient to warrant such a presumption. If the jury might presume, that Collington had left the premises with no intention of returning, yet there was no ground to presume, that Williams and Warner had abandoned their claim. With this view presented to the jury, it is possible, they might have found for the plaintiff.
An exception was also taken to the instructions with regard to the plaintiff’s availing himself of the possession of Sargeant. There being evidence to be weighed on both sides, whether Sargent took possession under a licence from Williams, the court instructed the jury, that this, as well as the question of Williams’ acting as agent of Warner, must be decided by the proof, and not by any presumption. This was liable to be misundertood by the jury. It is true, there must be no presumption, aside from the proof of facts, from which the presumption might be raised. But there seems to be evidence, in this case, from which the jury might infer, that Williams acted as agent for Warner, in putting Sargent in possession. On inspection of the deed from Williams to Warner, we find it to be a warranty deed. That gave Williams a deep interest in having a possession kept under his title, if he were not very sure', that his vendue title was perfectly good. Whatever Williams did in procuring inchoate, or auxiliary, or absolute title, would all enure to the benefit of Warner, his grantee. Now, if the jury found, that Sargent took possession by licence from Williams, the evidence, that Williams had thus given a warranty deed to Warner, and that 'Warner was not disturbing, or complaining of, this possession, was proper to be left to the jury as a ground of presumption, that Williams acted as agent of Warner. This was not so left to the jury, and the charge was liable to be understood as excluding all presumption from the case ; or deciding, that there was no testimony proper to raise a presump*295tion, favorable to the plaintiff, on the subject of the possession of Sargent.
The judgement of the COUnty Court ÍS reversed, and a new trial is granted.